Citation Nr: 1328223	
Decision Date: 09/04/13    Archive Date: 09/10/13

DOCKET NO.  07-25 739	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES
 
1.  Entitlement to service connection for a right hip disorder, to include as secondary to lumbar degenerative disc disease with intervertebral disc syndrome and bilateral lower extremity radiculopathy.

2.  Entitlement to service connection for a left hip disorder, to include as secondary to lumbar degenerative disc disease with intervertebral disc syndrome and bilateral lower extremity radiculopathy.

3.  Entitlement to service connection for a right knee disorder, to include as secondary to lumbar degenerative disc disease with intervertebral disc syndrome and bilateral lower extremity radiculopathy.

4.  Entitlement to service connection for a left knee disorder, to include as secondary to lumbar degenerative disc disease with intervertebral disc syndrome and bilateral lower extremity radiculopathy.

5.  Entitlement to service connection for a right foot disorder, to include as secondary to lumbar degenerative disc disease with intervertebral disc syndrome and bilateral lower extremity radiculopathy.

6.  Entitlement to service connection for a left foot disorder, to include as secondary to lumbar degenerative disc disease with intervertebral disc syndrome and bilateral lower extremity radiculopathy.
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
WITNESS AT HEARINGS ON APPEAL
 
Appellant
 
 
ATTORNEY FOR THE BOARD
 
Siobhan Brogdon, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from August 1964 to August 1968, and from September 1969 to October 1976.
 
This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from an October 2006 rating decision of the VA Regional Office (RO) in Seattle, Washington that, among other things, denied entitlement to service connection for left and right hip, knee and foot disorders, to include as secondary to lumbar degenerative disc disease with intervertebral disc syndrome and bilateral lower extremity radiculopathy. 
 
The Veteran was afforded a Travel Board hearing in April 2009 by a Veteran's Law Judge.  The case was thereafter remanded for further development in July 2009.  The Member who conducted the hearing in April 2009 retired from Board.  The Veteran was offered another hearing opportunity which he accepted.  That hearing was conducted by videoconference in November 2012 before the undersigned.  Both hearing transcripts are of record.  
 
Service connection and separate awards of compensation were granted for left and right lower extremity radiculopathy by rating decisions in July 2010 and May 2012, respectively.
 
The case was remanded by Board decision in January 2013.
 
The record raises the issues of entitlement to separate evaluations for a lumbar scar and erectile dysfunction.  However, these issues are not currently developed or certified for appellate review.  Accordingly, they are referred to the RO for appropriate consideration. 
 
Following review of the record, the appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.
 
 
REMAND
 
The Veteran asserts that bilateral hip, knee and foot disorders should be service connected because they are either directly related to service or related to a service-connected disability, to include lumbar degenerative disc disease with intervertebral disc syndrome and bilateral lower extremity radiculopathy.  In January 2007, a private physician, D. Stevens, M.D., stated that the pain the appellant experienced in his hips and knees might be aggravated by chronic lumbar degenerative arthritis. 
 
When the case was remanded in July 2009, it was requested that following examination, an opinion be rendered as to whether any orthopedic and/or neurologic disability affecting the hips, knees and feet was at least as likely as not caused by or aggravated by service-connected disability.  A complete rationale was requested for any opinion provided.  The Board observes, however, that following VA examinations in 2009 and 2010, VA examiners merely offered conclusory responses by stating that hip, knee and foot disorders were not caused by or aggravated by the service-connected lumbar spine.  None of the assessments provided a well-reasoned opinion addressing whether there was a relationship between service-connected disability and any current hip, knee and foot disorders.  
 
The intent of the July 2009 remand was that the examiner, after reviewing the claims file and examining the appellant, would offer a through and well reasoned opinion that was enhanced by the examiner's clinical expertise.  As such, the 2009 and 2010 opinions did not resolve the conflict that exists between VA and Dr. Stevens' January 2007 conclusion.  Moreover, in July 2010 and May 2012 rating decisions the Veteran was service connected for bilateral lower extremity radiculopathy which potentially affords another theory for consideration of service connection on a secondary basis. 
 
In January 2013, the Board directed that the Veteran be afforded another VA examination.  The examining physician was to provide a detailed opinion addressing whether it was at least as likely as not that the claimed disorders were related to any service-connected disability.  The remand specifically directed that the Veteran be examined by a VA physician.  
 
The record reflects, however, that the examination performed in March 2013 was conducted by a VA nurse practitioner.  Although the examination report is detailed, it was not conducted by a physician as directed the Board's January 2013 remand.  Further, the nurse practioner appears to have focused almost exclusively on the lumbar spine in determining whether the claimed disorders were secondary thereto and did not specifically document any consideration of the appellant's other service-connected disabilities including bilateral lower extremity radiculopathy, in forming her opinion.  

The Court has held that if the Board proceeds with final disposition of an appeal and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).   In this instance, assigning the examination to a nurse practitioner, and not to a VA physician was a failure to comply with the terms of the remand.  Hence, a significant aspect of the development sought by the Board has not been accomplished.  As such, the examination report is inadequate for adjudication purposes and must once more be remanded to address the deficiencies.  See C.F.R. § 19.9 (2013).
 
Accordingly, the case is REMANDED for the following actions:
 
1.  Schedule the Veteran for orthopedic and neurologic examinations by VA physicians with appropriate expertise.  The claims folder, access to Virtual VA and a copy of this remand must be made available to the examining physicians.  The examining physicians must indicate whether the claims folder and Virtual VA are reviewed.  All indicated tests and studies should be performed and clinical findings must be reported in detail.  The examination reports should reflect consideration of the Veteran's documented medical history, current complaints, and other assertions, etc. 
 
Based on a thorough review of the evidence of record and the physical examination findings, the physician examiners must opine with a detailed and complete rationale as to whether it is at least as likely as not (i.e., probability of 50 percent) that any current right or left hip, knee and/or foot disorders are directly related to service.  If not, whether it is at least as likely as not that any current right or left hip, knee and/or foot disorder is caused or is permanently aggravated  by any service connected disorder to include lumbar degenerative disc disease with intervertebral disc syndrome and bilateral lower extremity radiculopathy, or any other service-connected disability. 
 
The examination reports must include well-reasoned rationale for all opinions and conclusions reached. 
 
2.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claims. 38 C.F.R. §§ 3.158 , 3.655 (2012).

3.  The RO must ensure that the medical reports prepared comply with this remand and all instructions.  If the reports are insufficient, or if any requested action is not taken or is deficient, they must be returned for correction.  

4.  After taking any further development deemed appropriate, readjudicate the issues on appeal.  If a benefit sought is not granted, provide a supplemental statement of the case to the Veteran and his representative before the case is returned to the Board.
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


